DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 7-9 and 24-25, and the species listed below, in the reply filed on 3/23/2021 is acknowledged.  The traversal is on the ground(s) that the pending claims have the requisite unity of invention.  This is not found persuasive as the claims were found to lack unity of invention as the special technical feature did not make a contribution over the prior art.  Applicant remarks that the claims are patentable over McAdams.  First, the claimed preparations should not swell up, however, those of McAdams do. This is not persuasive as applicant is arguing limitations which are not recited in the instant claims.  Second, Applicant argues that McAdams fails to disclose the claimed concentration.  Applicant is directed to the rejection below wherein the claimed concentrations are addressed.  Third, McAdams does not disclose a method of making which employs the temperature of claim 10,  this is not persuasive as the claimed temperature and method of making are not the special technical feature that is shared amongst all the groups of claimed and therefore is not used to determine the lack unity of invention.
The following species were elected by Applicant:
Compositional form – patch;
Drug – Chlorhexidine;
Mucosal surface – does not pertain to elected Group I; and 
Organic Acid – acetic acid.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 13, 19-20 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recites “66% to about 86% chitosan and about 13% to about 34% of organic acid”  and “75% to about 85% chitosan and about 15% to about 25% of organic acid” however the claims fail to define if the % is based on w/w% or w/v%?  For purposes of examination, claims 1-2 will be interpreted as reciting w/w% consistent with table 1 of the instant specification.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 and 3 recite the phrase “selected from the group comprising” with respect to the markush grouping of organic acids and forms, respectively, this renders the claim indefinite as its unclear what other alternative are intended to be encompassed by the claim. The claims will be interpreted as reciting “selected from the group consisting of”
Claim 7 recites the limitation "compressed patch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdams (US 2006/0089584), cited on the 5/3/2019 IDS.
The instant claims are directed to a compressed preparation comprising about 66-87% (preferably 75-85%) chitosan and about 13-34% (preferably 15-25%) organic acid.

McAdams teaches that the beneficial properties of the chitosan matrix includes adherence to muscosal surfaces within the body, which reads on mucoadhesive preparation.
Regarding claim 2: McAdams does not teach the chitosan to be chemically modified.
Regarding claim 3: McAdams teaches that the dental assembly can be torn or cut on site to match the extraction site and teaches that smaller, patch pieces of pad assembly can be cut to size on site [0064] and can be characterized as a compressed, hydrophilic sponge structure [0052], which reads on compressed patch as required by the instant claims.
Regarding claim 7: McAdams teaches the dressing to be thin, preferably having a thickness in the range of 0.5-1.5mm (equivalent to 500-1500 µm), which overlaps with the claimed thickness.
McAdams teaches that the dental pad assembly is made by preparing a chitosan solution (mixing water and solid chitosan flakes/powder) [0072], adding the acid component which is preferably acetic acid [0051], and mixing to dissolve the chitosan. The chitosan solution is then degassed and frozen [0074 and 0077], then the frozen matrix undergoes freeze drying or lyophilization to remove the water present [0083-0084]. The matrix is then compressed [0088].  McAdams teaches the chitosan solution to comprise water, greater than 0.5% and less than 2.7% chitosan, and more than 0.8% and less than 4% acetic acid.
The chitosan and acetic acid can be calculated to be present in an approximate wt ratio of .125-3.375:1.
The above method of making teaches the solution to comprise water, chitosan and acetic acid, however, McAdams also teaches the water to be removed from the frozen matrix prior to compression, thus the resultant compressed chitosan matrix is taught to only comprises chitosan and acetic acid present in a wt ratio of about .125-3.25:1 which as calculated results in a wt% range of chitosan of 11.11-76.47% and 23.53%-88-88% acetic acid, which overlaps with the claimed ranges and is therefore prima facie obvious absent evidence of criticality in the claimed range.

Claims 1-3, 4, 7, 8 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdams (US 2006/0089584), as applied to claims 1-3 and 7 above, and further in view of Bockmuehl (US 2008/0050398), Loke (J Biomed Mater Res (Appl Biomater) 53: 8–17, 2000) and Cullen (US 2006/0159732).
As discussed above, McAdam makes obvious the limitations of claims 1-3 and 7, however, McAdams does not teach chlorhexidine in the dental assembly.
Regarding claims 8 and 25: McAdams teaches that desirably, the pad assembly is removed, and if indicated, replaced within 48hrs of application, thus teaching the assembly to be in place for an amounts of time greater than 0 to less than or equal to 48hrs, which overlaps with the claimed 4-24hrs.
Regarding claim 4: McAdams teaches that the dental assembly can provide a platform for delivery of one or more therapeutic agents into the blood stream in a controlled release fashion. The therapeutic agent can be incorporated into the hydrophilic polymer (i.e. the chitosan) before or after the freeze-drying step, and before the drying and densification steps [0046], which reads on pre-loaded drug preparation or post loaded drug preparation.
Fib. 11b of McAdams shows a multi-layered embodiment comprising 3 layers.
McAdams teaches that suitable therapeutic agents include anti-microbials [0046].
Bockmuehl teaches chlorhexidine to be a wound-healing substance which is as an additive in oral, dental and/or dental prosthesis care agents [0197].
Loke teaches wound dressings comprising a chitosan acetate foam impregnated with chlorhexidine gluconate.  From the in vitro release studies, the loading concentration was optimized to deliver sufficient anti-microbial drug to the wound area to sustain the anti-microbial activity for 24hrs (Abs). The 
Cullen teaches that wound dressing materials can comprise wound healing agents, such as chlorhexidine in amounts ranging from 0-5 wt% [0046].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McAdams with those of Loke, Bockmuehl and Cullen.  One of skill in the art would have been motivated to add chlorhexidine in amounts of greater than 0 to 5wt%  to provide the chitosan matrix of McAdams with wound healing anti-microbial properties, reading on therapeutically effective amounts as recited by instant claim 25.  One of skill in the art would have a reasonable expectation of success as the prior art shows chlorhexidine to be known to be used in oral and dental formulations and can be successfully incorporated into a chitosan acetate matrix (made by dissolving chitosan in acetic acid).
Regarding the claimed amounts of chitosan and acetic acid in the matrix comprising greater than 0 to 5wt%  of chlorhexidine, these are calculated to be present in amounts ranging from 10.55-72.64% chitosan and 22.35-84.44% acetic acid.  It. is noted that 72.64% chitosan overlaps with the claimed “about 75%”.
Regarding claim 24: While McAdams teaches controlled release, McAdams does not tech sustained release, however, the instant specification teaches that the drug is immobilized in the micropores of the chitosan matrix by compression of the matrix which gives sustained drug release.  Therefore, as McAdams teaches that the drug to be added to the matric prior to compression, the compressed matrix is expected to release the drug in sustained manner.

Claims 1-4, 7-8, 9 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdams (US 2006/0089584), Bockmuehl (US2008/0050398), Loke (J Biomed Mater Res (Appl Biomater) 53: 8–17, 2000) and Cullen (US2006/0159732), as applied to claims 1-4, 7-8 and 24-25 above, and further in view of Berg (US 4,837,285).

It is noted that McAdams teaches the compressed dental assembly to have a density ranging from 0.6-.25 g/cm2 which overlaps with the claimed density [0052].
McAdams teaches the sponge to comprise microvoids (reading on pores), but does not teach the pore size nor the density.
Berg teaches a collagen matrix beads for soft tissue repair, wound dressing, implants and other drug delivery systems.  The beads are taught to have an average pore size ranging from 50-350 microns and porosities such that the collagen comprises 1-30% by volume of the beads.  The collagen beads are taught to be free of foreign materials and completely resorbably, thus the porosity can be calculated to be 70-99% (Abs and Col. 3, lines 10-30).
Berg teaches that the pore size is preferably 100+/-50, such as matrix is sufficiently open as to stimulate cellular ingrowth, yet sufficiently stiff and non-compressible as to fill and protect a wound. The matrix beads absorb 10-50 times their weight of liquid which prevents liquid pooling in the wound bed.
In view of the teachings of Berg, a skilled artisan before the effective filing date of the claimed invention would have been motivated to formulate the dental pad assemblies of McAdams to have pore sizes ranging from 50-350microns, preferably 100+/-50microns, with porosities ranging from 70-99% as Berg teaches that these pore sizes and porosities to be suitable for use in wound healing applications and its prima facie obvious for a skilled artisan to pursue the know options within his or her own technical grasp to achieve the predictable result of formulation matrixes for wound healing and tissue repair.  Furthermore, Berg teaches known pores sizes in collagen and both collagen and the chitosan matrix of McAdams are known components used for hemostasis (Berg - Col 1, lines 20-30; McAdams [0063]).

Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613